DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 3/22/2021:
Claims 1-20 are pending in the current application.  Claims 1 and 3-5 have been amended, and Claims 7-20 stand withdrawn.
The objection has been overcome in light of the amendment.
The rejection under 35 USC 112(b) is overcome in light of the amendment.
The previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US PG Publication 2015/0349375 in view of Shin US PG Publication 2007/0105014 and Yamashita US Patent 5,925,482.
Regarding Claim 1, Takahashi discloses an all solid state battery (see para 0133) comprising a first (positive) current collector layer 12, a first (positive electrode) active material layer 18 that is layered onto a surface of the first current collector layer 12 on one side, a second (positive electrode) active material layer 18 that is layered onto a surface of the first current collector layer 12 on another side, a first solid electrolyte layer 13 that is layered onto a surface of the first active material layer 18 on the one side, a second solid electrolyte layer 13  that is layered onto a surface of the second active material layer 18 on the other side, a third (negative electrode) active material layer 19 that is layered onto a surface of the first solid electrolyte layer 18 on the one side, a fourth (negative electrode) active material layer that is layered onto a surface of the second solid electrolyte layer 18 on the other side, a second (negative) current collector layer that is layered onto a surface of the third active material layer 19 on the one side, a third current collector layer 14 that is layered onto a surface of the fourth active material layer 19 on the other side, at least the first current collector layer extends farther to an outer side than the third and fourth active material layers 19 to constitute an extending part (protruding part, or tab portions) (see at least Figs 12A-12C and paras 0173-0176).  Although the description of Takahashi primarily refers to a configuration with separators and electrolyte solution, Takahashi makes it clear in para 0133 that instead of separators and electrolyte solution, the battery can be an all solid state battery with a solid electrolyte layer replacing the separator and spacer.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to replace each separator 13 in Figs 12A-12C embodiment with a solid electrolyte layer (resulting in the modified figure below) because Takahashi discloses this embodiment and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

    PNG
    media_image1.png
    508
    1011
    media_image1.png
    Greyscale

	Takahashi discloses that a (meltable) sealing layer 15 is continuously provided across a surface of the extending part on one side, a side face of the extending part, and a surface of the extending part on the other side since sealing layers 15 must totally surround the extending parts to seal the battery packaging shut in order to prevent entry of water and dust into the cell (see e.g. para 0040, 0115, Figs 1-20), but  Takahashi fails to specifically disclose that the sealing layer is an insulating resin layer continuously provided across a surface of the extending part on the one side, a side face of the extending part, and a surface of the extending part on the other side.  However, Shin discloses a secondary battery having sealing layers on electrode leads (considered extending parts of current collectors as in Takahashi) wherein the sealing layers are made as insulative films in order to secure electrical insulation and sealing between the leads and the battery case (see Fig 2 and para 0011, 0075), which would be required in Takahashi since Takahashi uses a metal sheet alone or in layers with other materials (see e.g. para 0041) and so insulation would be required.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use an insulative sealing material on the extending parts of Takahashi because Shin teaches that this ensures electrical insulation and sealing between leads and the case of the battery.  
110/120) and solid electrolyte layers 130 as claimed, and wherein an insulating resin layer is provided for side faces of a first active material layer, second active material layer, first solid electrolyte layer, and second solid electrolyte layer, to seal the electrode assembly, with the advantage that the generation of short at the edges of the electrode assembly, which is the most vulnerable to physical impact, is fundamentally eliminated (see Figs 1-5C; paras 0042, 0065).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the insulating layer of Takahashi modified by Shin from resin, and to provide the sealing resin insulating layer for side faces of the first active material layer, the second active material layer, the first solid electrolyte layer, and the second solid electrolyte layer of Takahashi modified by Shin because Yoon teaches that forming a sealing insulating resin layer at these edges protects the edges from generation of shorts.  The skilled artisan would have found it obvious to extend the insulating resin layer formed on the extending parts of Takahashi modified by Shin and Yoon in order to provide said protection from shorts in order to simplify the manufacturing process since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Regarding Claims 2 and 3, Takahashi modified by Shin and Yoon fails to specifically disclose that a surface of the insulating resin layer on the one side is present closer to the other side than the surface of the third active material layer on the one side is, and a surface of the insulating resin layer on the other side is present closer to the one side than the surface of the fourth active material layer on the other side is, or that the insulating resin layer is present between the second and third current collector layers.  
Regarding Claims 4 and 5, Takahashi modified by Shin fails to specifically disclose at least the first current collector layer, the first active material, layer, and the second active material layer extend farther to an outer side than the third and fourth active material layers to form the extending part or that the first current collector layer, first active material layer, second active material layer, and first and second solid electrolyte layers extend to an outer side than the third and fourth active material layers to constitute the extending part.  However, Yoon teaches a first current collector layer 122 first active material layer and second active material layer (active material layers of each anode 120) extend farther to an outer side than the third and fourth active material layers (e.g. the active material layers of each cathode 110) to form a staggered configuration (see Fig. 1 and para 0032) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the layers of Takahashi modified by Shin and Yoon such that they are staggered so that at least the first current collector layer, the first active material, layer, and the second active material layer extend farther to an outers side than the third and fourth active material layers to form the extending part or that the first current collector layer, first active material layer, second active material layer, and first and second solid electrolyte layers extend to an outer side than the third and fourth active material layers to constitute the extending part because Yoon teaches this shape and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Further, the In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claim 6, because Yoon teaches to continuously provide the insulating resin across the surface of the first solid electrolyte layer on the one side 130, the side face of the extending part of 120 (the extending part of the anode 120 that extends beyond the cathodes 110), and the surface of the second solid electrolyte layer 130 on the other side (see e.g. Fig. 1), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the insulating resin layer of Takahashi modified by Shin and Yoon so that it is continuously provided across the surface of the first solid electrolyte layer on the one side, the side face of the extending part, and the surface of the second solid electrolyte layer on the other side in order to provide enhanced sealing properties within the cell of Takahashi modified by Shin and Yoon because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Response to Arguments
6.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  Further,
7.	Applicant argues that the relied upon prior art relies primarily on a configuration with separators and electrolyte solution and not a solid state battery, and so the rejections should be withdrawn, since the Office does not articulate why the skilled artisan would be motivated to modify Takahashi’s entirely solidified embodiment, particularly since Shin and Mao (sic) related to a secondary battery using non-aqueous electrolyte.
	The Office has carefully considered this argument and respectfully disagrees.  It is submitted that the a reference may be relied upon for all that it would have reasonably suggested to one having ordinary Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123 I and II.  Because Takahashi recites an all-solid embodiment as functionally equivalent to the liquid electrolyte teaching, the skilled artisan would recognize that the solid state embodiment as a desirable invention to pursue and further modify using the Shin and Mano references.  Further Shin does disclose in para 0043 that a solid electrolyte can be used (which results in a solid state battery).  Mano is no longer relied upon because a new reference (Yoon) was identified to address the new claim limitation, and Yoon obviates the use of Mano’s teaching.  Accordingly, the argument is not found convincing and the rejection of record is maintained.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 6/7 am - 3/4 pm; Alt Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729